Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ausserlechner et al. (Pub No. US 2018/0087926 A1; hereinafter Ausserlechner).
Regarding Claim 1, Ausserlechner teaches a system (System in Fig. 6; See Col. 6, Lines 45-65) comprising:
an encoder magnet (103 in Fig. 1; See [0048]-[0050]) configured to rotate about an axis of rotation (102 in Fig. 1; See [0052]), wherein the encoder magnet is configured to produce a measurement magnetic field (See [0053]-[0056]);
a magnetic field sensor (106 in fig. 1 and Fig. below; See [0049]-[0050]) axially displaced away from the encoder magnet (106 is displaced away from magnet 103 in axial direction in Fig. 1 and Fig. below), the magnetic field sensor being configured to detect the measurement magnetic field (See [0048]-[0053]); and
a shield structure (104 in Fig. 1 and Fig. below; See [0049]-[0053]) at least partially surrounding the encoder magnet and/or the magnetic field sensor for shielding against stray magnetic fields (See [0049], [0127]).

    PNG
    media_image1.png
    950
    895
    media_image1.png
    Greyscale


Regarding Claim 2, Ausserlechner teaches the system of claim 1 further comprising a secondary structure (shaft 101 in Fig. 1; See [0048]), the shield structure being configured for attachment to a secondary structure (shield 104 attached shaft 101 in fig. 1; See [0049]).
Regarding Claim 3, Ausserlechner teaches the system of claim 2 wherein the encoder magnet and the shield structure are mechanically coupled via the secondary structure (magnet 103 and shield 104 are coupled together by shaft 101 in Fig. 1) such that the encoder magnet and the shield structure are commonly rotational (magnet and shield are on rotational axis of shaft and therefore these are rotational with shaft; See [0048]-[0051]).
Regarding Claim 4, Ausserlechner teaches the system of claim 2 wherein the magnetic field sensor and the shield structure are mechanically coupled via the secondary structure such that magnetic field sensor and the shield structure are nonrotational relative to the encoder magnet (magnetic sensor 105/106 and shield 104 are rotational with magnet 103, therefore sensor and shield are nonrotational relative to magnet as all are rotating; See [0049]-[0051]).
Regarding Claim 5, Ausserlechner teaches the system of claim 2 wherein the shield structure comprises:

a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion (See Fig. 1 and Fig. below; as first portion and second portion are all rotating, therefore second portion is nonrotational relative to first portion; See [0053]-[0056]). 

    PNG
    media_image2.png
    846
    900
    media_image2.png
    Greyscale

Regarding Claim 6, Ausserlechner teaches the system of claim 1 wherein the shield structure comprises a continuous sidewall having a central region bounded by the continuous sidewall, wherein the encoder magnet and the magnetic field sensor are positioned within the central region and are surrounded by the continuous sidewall (See Fig. 1 and Fig. below).

    PNG
    media_image3.png
    921
    889
    media_image3.png
    Greyscale

Regarding Claim 7, Ausserlechner teaches the system of claim 6 wherein the continuous sidewall has a first edge and a second edge, and the shield structure further comprises a plate section coupled to the second edge of the continuous sidewall (See Fig. below).

    PNG
    media_image4.png
    930
    902
    media_image4.png
    Greyscale

Regarding Claim 8, Ausserlechner teaches the system of claim 6 wherein the continuous sidewall has a first edge and a second edge, and the continuous sidewall tapers from a first diameter at the first edge to a second diameter at the second edge, the second diameter being less than the first diameter (diameter of second edge is less than diameter of first edge in Fig. below).

    PNG
    media_image4.png
    930
    902
    media_image4.png
    Greyscale

Regarding Claim 9, Ausserlechner teaches the system of claim 1 wherein:
the magnetic field sensor (105 in fig. 1; See [0050]) comprises at least one magnetic field sense element (1901 in Fig. 1; See [0050]), a housing enclosing the at least one magnetic field sense element (101 encloses 106 in Fig. 1; See [0053]), and leads electrically interconnected with the at least one magnetic field sense element, the leads extending out of the housing (See [0053]-[0055]); and
the shield structure includes an opening through which the leads extend (shield 104 has opening for lead 109 in Fig. 1; See [0053]).
Regarding Claim 10, Ausserlechner teaches the system of claim 9 wherein the leads have a first width in the direction parallel to the axis of rotation, and the opening has a second width in the direction parallel to the axis of rotation, the second width being greater than the first width (See Fig. below, second width is greater than first width).

    PNG
    media_image5.png
    897
    904
    media_image5.png
    Greyscale

Regarding Claim 11, Ausserlechner teaches the system of claim 1 wherein:
the magnetic field sensor (105 n fig. 1) comprises at least one magnetic field sense element (1902 in fig. 1), a housing enclosing the at least one magnetic field sense element (See Fig. below), and leads electrically interconnected with the at least one magnetic field sense element (See Fig. below), the leads extending out of the housing (See Fig. below);
the shield structure comprises a continuous sidewall having a first edge and a second edge; and
the system further comprises external pins having first ends and second ends (See Fig. below), the first ends being configured for attachment to the leads of the magnetic field sensor (See Fig. below), and the second ends of the external pins being directed outside of the shield structure proximate the second edge (second end of pin goes outside of 104 in Fig. below).


    PNG
    media_image6.png
    907
    897
    media_image6.png
    Greyscale

Regarding Claim 12, Ausserlechner teaches the system of claim 1 wherein:
the shield structure comprises a continuous sidewall having a first edge and a second edge (See Fig. below); and
the system further comprises a cover element (101 in Fig. 1) having a raised central area, the second edge residing closer to the cover element than the first edge (second edge is closer to 101 in Fig. below), wherein the raised central area is surrounded by the continuous sidewall of the shield structure (See Fig. below) and the magnetic field sensor is configured for attachment to the raised central area (See [0053]-[0058]).

    PNG
    media_image7.png
    901
    907
    media_image7.png
    Greyscale

Regarding Claim 13, Ausserlechner the system of claim 12 wherein the raised central area has a height sufficient to elevate the magnetic field sensor to a middle position between the first and second edges of the continuous sidewall (sufficient height to have magnetic field 109 between first edge and second edge).
Regarding Claim 14, Ausserlechner teaches a system (System in Fig. 6; See Col. 6, Lines 45-65) comprising:
an encoder magnet (3 in Fig. 1; See [0048]-[0050]) configured to rotate about an axis of rotation (102 in Fig. 1; See [0052]), wherein the encoder magnet is configured to produce a measurement magnetic field (See [0053]-[0056]);
a magnetic field sensor (106 in fig. 1 and Fig. below; See [0049]-[0050]) axially displaced away from the encoder magnet (106 is displaced away from magnet 103 in axial direction in Fig. 1 and Fig. below), the magnetic field sensor being configured to detect the measurement magnetic field (See [0048]-[0053]);
a shield structure (104 in Fig. 1 and Fig. below; See [0049]-[0053])  for shielding against stray magnetic fields (See [0049], [0127]), the shield structure including a continuous sidewall having a central region bounded by the continuous sidewall (See Fig. below), wherein the encoder magnet and the magnetic field sensor are positioned within the central region and are at least partially surrounded by the continuous sidewall (See Fig. below);

    PNG
    media_image3.png
    921
    889
    media_image3.png
    Greyscale
 and

Regarding Claim 15, Ausserlechner teaches the system of claim 14 wherein the encoder magnet and the shield structure are mechanically coupled via the secondary structure (magnet 103 and shield 104 are coupled together by shaft 101 in Fig. 1) such that the encoder magnet and the shield structure are commonly rotational (See [0048]-[0053]).
Regarding Claim 16, Ausserlechner teaches the system of claim 14 wherein the magnetic field sensor and the shield structure are mechanically coupled via the secondary structure such that magnetic field sensor and the shield structure are nonrotational relative to the encoder magnet (See Fig. 1 and Fig. below; See [0053]-[0056]).

    PNG
    media_image2.png
    846
    900
    media_image2.png
    Greyscale

Regarding Claim 17, Ausserlechner teaches the system of claim 14 wherein the shield structure comprises:
a first portion mechanically coupled to the encoder magnet via the secondary structure such that the encoder magnet and the first portion of the shield structure are commonly rotational (See Fig. 1 and Fig. below; See [0053]-[0056]); and
a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion (See Fig. 1 and Fig. below; See [0053]-[0056]).

    PNG
    media_image2.png
    846
    900
    media_image2.png
    Greyscale

Regarding Claim 18, Ausserlechner teaches an assembly (System in Fig. 6; See Col. 6, Lines 45-65) comprising:
an encoder magnet (3 in Fig. 1; See [0048]-[0050]) configured to rotate about an axis of rotation (102 in Fig. 1; See [0052]), wherein the encoder magnet is configured to produce a measurement magnetic field (See [0053]-[0056]);
a magnetic field sensor (106 in fig. 1 and Fig. below; See [0049]-[0050]) axially displaced away from the encoder (106 is displaced away from magnet 103 in axial direction in Fig. 1 and Fig. below), the magnetic field sensor being configured to detect the measurement magnetic field (See [0048]-[0053]);
a shield structure (104 in Fig. 1 and Fig. below; See [0049]-[0053]) for shielding against stray magnetic fields (See [0049], [0127]), the shield structure including a continuous sidewall having a first edge, a second edge (See Fig. 1 and Fig. below), and a central region bounded by the continuous sidewall, wherein the encoder magnet and the magnetic field sensor are positioned within the central region and are at least partially surrounded by the continuous sidewall (See Fig. 1 and Fig. below); 
and



a cover element (101 in Fig. 1) having a raised central area (See Fig. below), the second edge residing closer to the cover element than the first edge (in Fig. below second edge is closer to 101 than first edge), wherein the raised central area is surrounded by the continuous sidewall of the shield structure (See Fig. below) and the magnetic field sensor is configured for attachment to the raised central area (See [0053]-[0058]).

    PNG
    media_image7.png
    901
    907
    media_image7.png
    Greyscale

Regarding Claim 19, Ausserlechner teaches the assembly of claim 18 wherein the raised central area has a height sufficient to elevate the magnetic field sensor to an intermediate position between the first and second edges of the continuous sidewall (sufficient height to have magnetic field 109 between first edge and second edge).
Regarding Claim 20, Ausserlechner teaches the assembly of claim 18 wherein:
the magnetic field sensor (105 n fig. 1) comprises at least one magnetic field sense element (1902 in fig. 1), a housing enclosing the at least one magnetic field sense element (See Fig. below), and leads electrically interconnected with the at least one magnetic field sense element (See Fig. below), the leads extending out of the housing (See Fig. below); and
the system further comprises external pins having first ends and second ends (See Fig. below), the first ends being configured for attachment to the leads of the magnetic field sensor (See Fig. below), and the second ends of the external pins being directed outside of the shield structure (second end of pin goes outside of 104 in Fig. below).

    PNG
    media_image8.png
    857
    905
    media_image8.png
    Greyscale


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. TANAKA et al. (Pub NO. US 2019/0212216 A1) discloses Torque Detector.
	b. Shinichirou et al. (Pub NO. US 2019/0195713 A1) discloses Torque Sensor.
	c. IKEDA et al. (Pub NO. US 2017/0254666 A1) discloses Rotation Angle Sensor.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858